       Case 2:01-cr-00274-RBS Document 65 Filed 03/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA
                                                         CRIMINAL ACTION
              V.                                         NO. 01-274-1

RONALD T. BOGLIN


                                         ORDER

       AND NOW this 2nd day of March 2021, upon consideration of Defendant Ronald T.

Boglin's Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i), the Memorandum

in Support thereof (ECF Nos. 51, 61), the Government's Response thereto (ECF Nos. 58, 59),

and consistent with the accompanying Memorandum, it is ORDERED that the Motion is

DENIED.
